Citation Nr: 0903722	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has unverified service from July 1959 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
sleep apnea.

In November 2008, the veteran, and his wife, testified via 
videoconference before the undersigned Veterans Law Judge, 
seated at the Board's Central Office in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for sleep 
apnea.

The veteran contends that his sleep apnea is related to his 
in-service complaints, treatment, and diagnosis of insomnia.  
Specifically, the veteran contends that he experienced 
symptomatology of sleep apnea during his period of service; 
however, such a condition was not identified by the medical 
community at that time.  

In support of this assertion, the veteran submitted internet 
articles discussing the history of the condition of sleep 
apnea.  The veteran offered testimony before the Board as to 
the symptomatology he experienced during his period of 
service and the continuation of such symptoms since that 
time.  The veteran's wife, a Registered Nurse, offered 
testimony before the Board as to the history and treatment of 
the condition of sleep apnea, the veteran's symptomatology of 
same, and opined that it seemed that the symptoms the veteran 
described experiencing during his period of service were 
those of sleep apnea.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  As such, the Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the veteran's current 
sleep apnea is related to the insomnia for which he was 
treated during his period of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should provide a current 
diagnosis as to any sleep disorder.  
The examiner should opine as to whether 
it is at least as likely as not that 
the veteran's current sleep apnea, or 
any current sleep disorder, is related 
to the insomnia for which he was 
treated during his period of service, 
or is otherwise related to his active 
service.  

In this regard, the examiner should 
consider the veteran's statements 
regarding symptomatology of a sleep 
disorder he experienced during his 
period of service, and the continuation 
of such symptoms since that time.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).

2.  Then, readjudicate the veteran's 
claim of entitlement to service 
connection for sleep apnea, considering 
any additional evidence of record.  If 
further action remains adverse to the 
veteran, issue the veteran, and his 
representative, a Supplemental 
Statement of the Case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




